DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The term “substantially” is defined in the specification at [0045]:
[0045] Note that circuits are generally designed to meet desired specifications within certain tolerances that can be selected based on various design constraints or factors. The term “substantially,” when used to describe a criterion of a parameter herein, refers to the parameter being within 10% of the stated criterion. As an example, “substantially cancelling” second order harmonic distortions refers to reducing the second order harmonic distortion by at least 10 dB. It has been shown that use of the techniques described herein for amplifying signals can result in a reduction of 10 to 20 dB of second order distortion.
As used in the claims, the term is interpreted consistent with this definition.
Claim Rejections - 35 USC § 112 – Scope of Enablement
The rejection under 35 U.S.C. 112(a) is withdrawn in light of the amendments to the claims and Applicant’s arguments.  

Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 4,628,278 (Bottman) teaches the same basic structure as the claimed invention.  In particular, FIG. 3 illustrates signal compensation using a non-inverting stage followed by an attenuator, followed by a second, non-inverting stage.  

    PNG
    media_image1.png
    109
    322
    media_image1.png
    Greyscale

It is described in more detail at col. 3; see col. 5, lines 58-62: 
Referring now to FIG. 3, the case of an amplifier followed by an attenuator followed by an identical amplifier is shown in block form, which represents the mathematical model of such case. It is assumed that the two amplifiers are substantially the same …
Eqn I is a transfer function for the amplifier including both first and second order terms.  Eqn VI illustrates a linear transfer function for the attenuator.  FIGS. 4 and 11 illustrate the use of inverting amplifiers with a non-inverting attenuator.  

    PNG
    media_image2.png
    178
    339
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    202
    376
    media_image3.png
    Greyscale

See also Bottman at col. 8, lines 38-44:
… the amplifiers of the present invention must: (1) each have gain (in dB) equal to the attenuator's loss (in dB); (2) each be substantially identcal; and (3) each be inverting. All three of these conditions must be met in order for the present invention to provide the low level D.C. and even-order harmonic distortion characteristic.
However, it fails to teach the particulars of the linear and non-linear stages recited in the claims.
US 2018/0337641 (Prentice) teaches the same basic structure as the claimed invention.  In particular, FIG. 1A teaches the reduction of second order non-linear distortions using a series of non-linear, linear, and non-linear circuits.  

    PNG
    media_image4.png
    660
    195
    media_image4.png
    Greyscale

See also, for example, [0017]:
[0017] FIG. 1A depicts an illustrative functional diagram of linear and non-linear circuit stages for removal of second order distortion in accordance with some embodiments of the present disclosure. Although particular functional blocks are depicted as being configured in a particular manner in FIG. 1A, in an embodiment the circuitry of FIG. 1A may include a first non-linear circuit stage 11 in series with a linear circuit stage 12 and a second non-linear circuit stage 13. 
See also [0018]-[0020] which discusses possible implementations of the various stages.  FIGS. 2 and 3 illustrate embodiments in which the signal phase is inverted on one of the stages using, for example, an inverter or components.
However, it fails to teach the particulars of the linear and non-linear stages recited in the claims.
US 2006/0197577 (Mukherjee) teaches to reduce second order distortions using a feedforward system.  See [0003]: 
A feed-forward technique is capable of achieving suppression of distortion of around 18 dB, with individual controls for even- (second) and odd- (third) order suppression. A general non-linear transfer function can be synthesized in principle by filters/equalizers and a delay line. However, implementation and adjustment is often complicated.
It also teaches using a passive system to reduce various order non-linear signals.  See, for example:
[0008] These needs are met by the invention, which provides a system and method that removes even order, odd order and combined even and odd order nonlinear signal distortion, by generating distortion compensation components using a passive network. This approach does not require use of time delay lines or of phase matching techniques. In one approach, two or more diodes, arranged in an anti-series configuration, in an anti-parallel configuration, or groups of such diode combinations, are provided to selectively generate odd order and/or even order nonlinear terms in a signal intensity with controllable coefficients. The nonlinear terms thus generated are provided as pre-distortion terms and added to the original signal to cancel the lowest order nonlinear terms that would otherwise appear as part of the processed signal. More generally, one or more nonlinear devices is provided as part of a circuit shunt (e.g., as part of a T-network or a .pi.-network) to generate one or more specified nonlinear terms as pre-distortion terms. 
FIG. 5A illustrates one embodiment that generates odd order inter-modulation products.  

    PNG
    media_image5.png
    334
    523
    media_image5.png
    Greyscale


See also [0030] which discusses the operation of this circuit.  FIG. 8 illustrates an embodiment that generates even order non-linear components.  

    PNG
    media_image6.png
    354
    556
    media_image6.png
    Greyscale

See also [0044] which discusses the operation of this circuit.
However, this teaches synthesize a transfer function using filters/equalizers and a delay line, and does not teach the particular transfer function relationships between two non-linear and one linear stage.

US 2014/0292406 (Dechen) teaches compensating for distortions of an amplifier by creating a complementary pre-distortion.  See, for example, FIG. 6 which illustrates pre-distortion 106 prior to the amplifier 116 and feedback paths to a computing algorithm 120 which makes adjustments to the pre-distortion 106 to achieve the desired output.

    PNG
    media_image7.png
    243
    304
    media_image7.png
    Greyscale

See also:
[0034] Let us consider another example by referring to FIG. 6, wherein the predistortion algorithm 120 acquires inputs from the output of the predistortion circuitry 106 (signal y) and the output of the power amplifier 116 (signal z). Additionally, the algorithm 120 receives the working conditions as the input. Let us model the output of the power amplifier in a matrix form under a varying drain voltage V.sub.dd as follows: 


    PNG
    media_image8.png
    219
    569
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    190
    574
    media_image9.png
    Greyscale


[0035] From Equation (22), a combined autocorrelation matrix R.sub.yyz and a combined cross-correlation vector r.sub.yzz similar to that of Equation (16) may be derived as follows:

    PNG
    media_image10.png
    193
    565
    media_image10.png
    Greyscale

where R.sub.yy represents autocorrelation matrix of Y, and the combined autocorrelation matrix R.sub.yyz comprises as sub-matrices autocorrelation matrix R.sub.yy as a function of the varying drain voltage .DELTA.V.sub.dd. 

    PNG
    media_image11.png
    96
    561
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    171
    574
    media_image12.png
    Greyscale

where e represents the coefficients to be applied to the predistortion circuitry 106. In order to reduce the complexity of the matrix inversion, the size of the combined autocorrelation matrix R.sub.yyz may be reduced, as described above. The size of the combined cross-correlation vector may be reduced accordingly. This may be achieved by eliminating least-significant samples or sub-matrix elements of the combined autocorrelation matrix and the combined cross-correlation vector, as illustrated in FIGS. 7A and 7B. FIG. 7A illustrates as diagonal lining elements removed from the combined autocorrelation matrix, and FIG. 7B illustrates as diagonal lining those elements removed from the combined cross-correlation vector. Mathematically, this may be achieved according to Equation (19) by limiting the number of rows and columns of at least some of sub-matrices of the combined autocorrelation matrix R.sub.yyz and the number of elements of at least some of the sub-vectors of the combined cross-correlation vector from n to ind1/ind2. This results in a reduced combined autocorrelation matrix and a reduced combined cross-correlation vector as follows: 

    PNG
    media_image13.png
    224
    800
    media_image13.png
    Greyscale

However, it fails to teach the particulars of the linear and non-linear stages recited in the claims.
US 2011/0095819 (Valezquez) teaches to compensation for non-linear distortion in an amplifier.  In particular, it teaches to inversely model the non-linear amplifiers gain and phase characteristics to reduce non-linearity.  It also teaches to implement second order transfer functions.  See, for example, [0008]: “
Predistortion is another technique used to improve the linearity of amplifiers. … A predistortion circuit inversely models an amplifier's gain and phase characteristics and, when combined with the amplifier, produces an overall system that is more linear and reduces the amplifier's distortion. In essence, "inverse distortion" is introduced into the input of the amplifier, thereby cancelling to some degree any non-linearity the amplifier might have. …  Traditional predistortion techniques implement a second-order or third-order polynomial as the transfer function, which improves the linearity of a power amplifier. 
However, it fails to teach the linear and non-linear stages and the particular implementations of those stages as recited in the claims.


US 2014/0273889 (Manku) at FIG. 1 teaches second order distortion reduction using feedback system in which a processor 50 adjusts mixers 10, 14 to achieve a desired output result (e.g., see FIG. 1).  .  

    PNG
    media_image14.png
    571
    469
    media_image14.png
    Greyscale

See, for example, [0022]:
[0022] In accord with certain implementations, the mixers 10 and 14 may have controllable parameters that can be adjusted directly or indirectly by a processor 50. Such controllable parameters can have an effect on the amount of 2nd order distortion produced at the output of the mixers and hence at the output of the filters. Processor 50 operates based on instructions stored in a memory 54 that includes instructions 58 that estimate the second order distortion and control the transceiver in a manner that helps to minimize such second order distortion components. Hence, a method can be provided to estimate/measure the second order distortion signal in the presence of a wanted signal during operation of the transceiver in the field. By taking this measurement, the second order terms can be minimized using a closed loop approach.
However, it fails to teach the linear and non-linear stages and the particular implementations of those stages as recited in the claims.
Although the art of record teaches the same basic structure (i.e., series of inverting and non-inverting circuit stages), and teaches to compensate for second order distortions, it fails to teach the particular implementation (i.e., the particular combination of features of the linear and non-linear circuit stages) recited in the claimed invention.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/Primary Examiner, Art Unit 2636